DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-7 are pending and are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3-7 are objected to because of the following informalities:
Claims 3-7 include Markush groups by use of the phrase “at least one kind selected from a group consisting of”; a Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members (MPEP 2173.05(h)). 
Claims 3-7 should be corrected to “at least one kind”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulicny et al. (US 20100224820 A1).
Regarding claim 1, Ulicny teaches a magnetorheological (hereinafter “MR”) fluid containing a particle component, wherein the particle component includes a magnetic material and a nonmagnetic material (Abstract). 
The magnetic material includes magnetic particles [0022]-[0023]. The magnetic component may include a first component and a second component [0024]. 
The first component can have a particle size of from about 6-15 µm; the “first component” of the magnetic component meets “(A) magnetic particles” of claim 1. 
The second component may include a plurality of particles having an average particle size of about 2 µm [0024]; in view of the “second component” having a different average particle size, it is interpreted as being a distinct ingredient that is added to the composition; furthermore, in view of the “second component” being magnetic, and the rheological/viscosity properties being dependent on the magnetic characteristics, the “second component” of the “magnetic component” meets the BRI of the “(C) viscosity modifier” in claim 1. 
The nonmagnetic material may include hollow particles [0029], meeting “(D) hollow particles” of claim 1.
The MR fluid further contains a carrier medium [0019], which meets the “(B) dispersion medium”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ulicny et al. (US 20100224820 A1), as applied to claim 1 above.
Regarding claim 2, Ulicny teaches the MR fluid as applied to claim 1 above, and further teaches that the hollow non-magnetic material “may have an average particle size of from about 0.001 to about 100 ®m [sic]” [0029]. Although this specific sentence in [0029] erroneously uses the term “®m”, it is understood from the context of the paragraph that the term unit is supposed to read the measurement unit “µm”, in view of every other citation of a particle size measurement being expressed as “µm” in the paragraph. Therefore, in view of 0.001 µm being 1 nm, the range of 1 nm to 100 µm overlaps with the claimed “average primary particle diameter of the hollow particles is in a range of 5 nm to 500 nm” limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claims 3 and 5, Ulicny teaches the MR fluid as applied to claims 2 and 1 above, respectively, and further teaches that the hollow nonmagnetic particles [0029] may be made from sand [0028] (synonymous with “silica”) and that specific embodiments for the nonmagnetic particles include fine ground silica [0030] and hollow non-porous borosilicate (borosilicate is silica + boron compounds, which meets the BRI of “silica”) microspheres, all of which meet the claimed “silica”. Thus, with regard to the “sand” and “fine ground silica”, although Ulicny is silent regarding specific embodiments which employ specifically hollow sand or hollow fine ground silica, Ulicny nonetheless appreciates the use of hollow non-magnetic particles [0029], [0030]; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use hollow sand or silica with a reasonable expectation of successfully achieving hollow non-magnetic particles. 
Nonetheless, as discussed above, Ulicny additionally teaches using hollow borosilicate glass microspheres, which meets the BRI of the claimed “silica” in view of borosilicate being a species of silica (borosilicate = silica + boron compound(s)), which additionally meets the hollow particle of claims 3 and 5.
Therefore, with regard to claim 3 which depends from claim 2, which specifies the hollow particles’ diameter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use sand or silica or borosilicate with a diameter of 0.001-100 µm with a reasonable expectation of successfully achieving hollow non-magnetic sand or silica or borosilicate particles with the desired particle diameter, which meets claim 3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claims 4 and 6-7, Ulicny teaches the MR fluid as applied to claims 3, 1, and 2 above, respectively, and further teaches that the carrier medium may be selected from the group of water, mineral oils, synthetic oils, hydrocarbons, silicone oils, elastomers, fats, gels, greases, esters, polyethers, fluorinated polyethers, polyglycols, fluorinated hydrocarbons, halogenated hydrocarbons, fluorinated silicones, organically modified silicones, and copolymers and/or combinations thereof [0018]. The carrier medium may be, for example, a synthetic oil, such as a polyalphaolefin [0007], [0008], [0019] (i.e. polyolefin). Thus, in the case in which a combination of polyalphaolefin is used with another carrier medium, such as a mineral oil or hydrocarbon or silicone oil [0018], instead of the magnetic “second component” as discussed in the rejection of claim 1 above, the polyalphaolefin can be interpreted as the claimed “(C) viscosity modifier”, which meets the claimed polyolefin “(C) viscosity modifier” of claims 4 and 6-7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use a polyalphaolefin in combination with another carrier medium [0018], with a reasonable expectation of successfully making a combined carrier medium with desired on-state yield stress at magnetic saturation [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735